— The medical testimony indicates that claimant’s husband, the deceased employee, died from general septicemia caused by streptococcus haemolyticus in his blood, and that the port of entry was an abrasion on his hand. Before his death he stated that he received the injury to his hand while changing a tire, in the course of his employment and in the employer’s garage. The testimony given by each of three witnesses furnished sufficient corroboration as matter of law for the decedent’s hearsay statement. The testimony may, under the broad discretion given to the Board by statute, justify a decision disallowing the claim, but it appears that the decision may have been made under the misapprehension that the corroborating testimony was not sufficient as matter of law. This matter should be remitted to the Board for further consideration. Decision reversed, with costs to the claimant against the employer and carrier, and matter remitted. Hill, P. J., Crapser, HefEernan and Sehenek, JJ., concur; Bliss, J., dissents.